UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1402



UDO OGONNAYA IJOMAH,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-027-600)


Submitted:   January 26, 2005          Decided:     February 10, 2005


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kele Onyejekwe, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, David V. Bernal, Assistant Director,
Jamie M. Dowd, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Udo Ogonnaya Ijomah, a native and citizen of Nigeria,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)       affirming,    without       opinion,   the    immigration

judge’s order denying her motion to reopen deportation proceedings.

We have reviewed the record and the immigration judge’s order and

find that the immigration judge did not abuse her discretion in

denying Ijomah’s motion to reopen.              See INS v. Doherty, 502 U.S.

314, 323-24 (1992).          We find that Ijomah’s motion to reopen was

untimely filed, see 8 C.F.R. § 3.23(b)(1) (2001), and that Ijomah

failed to qualify for any of the exceptions to the timeliness

requirement.

           Additionally, to the extent that Ijomah claims that the

Board’s use of the summary affirmance procedure as set forth in

8 C.F.R. § 1003.1(e)(4) (2004) violated her rights under the Due

Process Clause, we find that this claim is squarely foreclosed by

our decision in Blanco de Belbruno v. Ashcroft, 362 F.3d 272 (4th

Cir.   2004).        We   further    find      that    summary   affirmance      was

appropriate     in    this    case     under    the    factors    set    forth   in

§ 1003.1(e)(4).

           Accordingly, we deny the petition for review.                   We also

deny Ijomah’s motion for summary reversal.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                 PETITION DENIED

                                       - 2 -